Citation Nr: 1419279	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-40 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a cervical spine disorder (claimed as an upper back disorder and a cervical herniated disc condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel





INTRODUCTION

The Veteran had active duty service from July 1979 to October 1979 and February 2003 to December 2003.  He also had additional service in the National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that while the Veteran elected to have a hearing by videoconference, he later submitted a signed withdrawal of this request dated December 2010.  

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are Social Security Administration records associated with the file.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  The brief of the appellant's representative is in Virtual VA.
 
 
FINDINGS OF FACT

1.  The Veteran has been diagnosed with degenerative disc disease of the cervical spine with radiculopathy.

2.  The Veteran has previously offered credible statements regarding a fall while on active duty in April 2003, which occurred while climbing to his bunk in rough seas.  VA previously accepted this information and granted service connection for another claim, not currently before the Board, on the basis of this in service fall.

3.  A private physician, Dr. R.R.M. (initials used to protect privacy), opined that the Veteran's cervical spine symptoms were most likely caused by his in service fall in April 2003.

4.  One of the Veteran's treating physicians at his VA facility opined that it is at least possible for the Veteran to develop cervical degenerative disc disease and cervical radiculopathy from his fall while on active duty, as there is no history of other trauma to the neck region.

5.  The Veteran underwent a VA examination of his cervical spine in December 2008.  That examiner found that it was less likely that the cervical spine condition was related to his service connected lumbar spine condition because the conditions were in different anatomical areas with different onset dates.  However, this opinion is inadequate as it addressed secondary service connection only and did not discuss whether the Veteran's cervical spine disorder was related to the in service fall.

6.  Resolving benefit of the doubt in favor of the Veteran, the evidence supports a finding that the in service fall has caused the Veteran's current cervical spine disorder. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the cervical spine disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).   


ORDER

Service connection for a cervical spine disorder is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


